DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, 23, and 24 in the reply filed on 22 August 2022 is acknowledged.
Claims 17-22 and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 and 12-16 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “at least a portion of the length of the panel” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the same “at least a portion of the length of the panel” as mentioned in line 3. Clarification is requested.
The term “semi-rigid” in claim 10 is a relative term which renders the claim indefinite. The term “semi-rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means for a material to be “semi-rigid,” as there is no clear definition in the claim or specification.
Claim 11 recites “wherein the cutter includes a width having a range of .5mm to 4.7625mm that allows the device to cut a strip of full thickness tissue.” It is unclear if the cited range is referring to the width of the cutter or the width of the tissue. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Belson et al. ‘070 (US Pub No. 2014/0222070) in view of Belson et al. ‘365 (US Pub No. 2013/0066365).
Regarding claim 1, Belson et al. ‘070 teaches a tissue harvesting and wound closing device (Title, Abstract) comprising:
a panel (Fig. 1 protective layer 48 and [0089]) having a length and including:
a first panel guide extending along at least a portion of the length of the panel (Fig. 2 right panel 14 and [0087]), and
a second panel guide extending along at least a portion of the length of the panel (Fig. 2 left panel 16 and [0087]); and
an actuator strip coupled to the panel (Fig. 2 lateral supports 36 and [0088]) and including:
a base having a length and defining first, second, and third sections (Fig. 2 spine 37 and [0088]),
a first actuator strip guide extending along at least a portion of the length of the base and slideable along the first panel guide (see annotated Fig. 2),
a second actuator strip guide extending along said at least a portion of the length of the base and slideable along the second panel guide (see annotated Fig. 2),
wherein (a) the first section of the base has a substantially uniform width between the first actuator strip guide and the second actuator strip guide (see annotated Fig. 2), (b) the second section of the base has a gradually decreasing width between the first actuator strip guide and the second actuator strip guide (see annotated Fig. 2), and (c) the third second section of the base has a substantially uniform width between the first actuator strip guide and the second actuator strip guide that is smaller than the substantially uniform width of the first section (see annotated Fig. 2), and
a cutter (Fig. 5 scalpel or other surgical cutting device CD and [0091]), and
wherein when the device is secured to a donor site and the actuator strip is pulled ([0089]), the first and second actuator strip guides slide along the first and second panel guides, respectively (Fig. 15D and [0120]; A base panel, anchor, two pulleys, lock, and a flexible locking element form a rectangle to provide closure at an incision when the underlying skin stretches.), such that (i) the cutter cuts a strip of tissue from the donor site thereby creating an open wound (Fig. 5 scalpel or other cutting device CD and [0091]), and (ii) the panel pulls together proximal tissue on opposite sides of the open wound to at least partially close the open wound (Fig. 13E and [0104]).
Belson et al. ‘070 teaches all of the elements of the current invention as mentioned above except for the cutter is coupled to the first section of the base and extending at an angle relative to the base.
Belson et al. ‘365 teaches scalpel blade 144 (Fig. 2 and [0103]) that is connected to a base of a surgical closure device 100. Fig. 2 shows that the scalpel blade 144 extends at an angle relative to the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cutter of Belson et al. ‘365 for the cutter of Belson et al. ‘070 as Belson et al. ‘365 teaches that it is optional for a surgical closure device to include a scalpel blade ([0103]). Furthermore, it would be substitution of one known element for another to obtain predictable results, the predictable result being to cut and remove tissue sample.

    PNG
    media_image1.png
    590
    682
    media_image1.png
    Greyscale

Regarding claim 2, Belson et al. ‘070 teaches wherein: (i) the first panel guide includes an inner panel guide (Fig. 2 right force distribution structure 18 and [0087]) and an outer panel guide (Fig. 2 right panel 14 and [0087]), the second panel guide includes an inner panel guide (Fig. 2 left force distribution structure 20 and [0087]) and an outer panel guide (Fig. 2 left panel 16 and [0087]) , the first actuator strip guide includes an inner actuator strip guide and an outer actuator strip guide (see annotated Fig. 8), the second actuator strip guide includes an inner actuator strip guide and an outer actuator strip guide (see annotated Fig. 8), the inner and outer actuator strip guides of the first actuator strip guide slideable along the inner and outer panel guides of the first panel guide, respectively (see annotated Fig. 8), and the inner and outer actuator strip guides of the second actuator strip guide slideable along the inner and outer panel guides of the second panel guide (see annotated Fig. 8), (ii) the first section has a substantially uniform width between the inner actuator strip guide of the first actuator strip guide and the inner actuator strip guide of the second actuator strip guide (see annotated Fig. 2), (iii) the second section has a gradually decreasing width between the inner actuator strip guide of the first actuator strip guide and the inner actuator strip guide of the second actuator strip guide (see annotated Fig. 2), and (iv) the third second section has a substantially uniform width between the inner actuator strip guide of the first actuator strip guide and the inner actuator strip guide of the second actuator strip guide (see annotated Fig. 2), the substantially uniform width of the third section smaller than the substantially uniform width of the first section (see annotated Fig. 2).

    PNG
    media_image2.png
    573
    698
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    590
    682
    media_image1.png
    Greyscale

Regarding claim 3, Belson et al. ‘070 teaches wherein a channel is defined between the first and second actuator strip guides (Fig. 4 pre-determined distance d1 and [0090]), the cutter positioned in the channel (Fig. 5).
Regarding claim 4, Belson et al. ‘070 teaches wherein the panel is removably coupled to the actuator strip (Fig. 1 protective layer 48 and [0089]).
Regarding claim 5, Belson et al. ‘070 in view of Belson et al. ‘365 teaches all of the elements of the current invention as mentioned above except for wherein the angle of the cutter relative to the base of the actuator strip is between 15 degrees and 60 degrees.
Belson et al. ‘365 teaches that the scalpel blade 144 is held at a correct depth and angle for making skin incision. This has the additional advantage that a binder 106 prevents the incision from being pulled open by tension on the skin, which otherwise could cause the skin to tear or incision to wander (Fig. 2 and [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the cutter relative to the base of the actuator strip of Belson et al. ‘070 in view of Belson et al. ‘365 to be between 15 degrees and 60 degrees as Belson et al. ‘365 teaches that this will aid angling the cutter correctly for skin incision while preventing the incision form being pulled open by tension on the skin, which otherwise could cause the skin to tear or incision to wander.
Regarding claim 6, Belson et al. ‘070 teaches wherein the panel includes (i) a first panel piece, the first panel piece including the first panel guide (Fig. 2 right panel 14 and [0087]), and (ii) a second panel piece, the second panel piece including the second panel guide (Fig. 2 left panel 16 and [0087]).
Regarding claim 8, Belson et al. ‘070 teaches wherein the actuator strip includes a stop extending from the actuator strip, wherein said pulling of the actuator strip is prevented when the stop engages an edge of the panel (Fig. 8 shows that when clasp mechanism 54 is pushed, the distance d2 closes, as shown in Fig. 7.When clasp mechanism 54 reaches the end of lateral strut 42’, that is interpreted as the stop.).
Regarding claim 9, Belson et al. ‘070 teaches wherein the first panel guide includes clamping rails slideably coupled to the first actuator strip guide, and the second panel guide includes clamping rails slideably coupled to the second actuator strip guide (Fig. 8 lateral struts 42’ and [0094]).
Regarding claim 10, Belson et al. ‘070 teaches wherein the actuator strip includes a single piece having a semi-rigid material ([0088]; “The slots 38 are preferably formed on flexible tab-like structures 44…”).
Regarding claim 11, Belson et al. ‘070 in view of Belson et al. ‘365 teaches all of the elements of the current invention as mentioned above except for wherein the cutter includes a width having a range of .5mm to 4.7625mm that allows the device to cut a strip of full thickness tissue.
Applicant fails to recite criticality of the width of cutter. It would have been obvious, through routine experimentation, to determine the width of the cutter as one of ordinary skill in the art would understand that the size of the cutter could be chosen based on how big of a tissue sample is needed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Belson et al. ‘070 in view of Belson et al. ‘365 teaches all of the elements of the current invention as mentioned above except for wherein the ratio of a length of the second section to the difference between the widths of the first and third sections, respectively, is in the range of 8:1 and 12.5:1.
Applicant fails to recite the criticality of the ratio of the length of the second section to the difference between the widths of the first and third sections. It would have been obvious, through routine experimentation, to determine the optimum ratio as one of ordinary skill in the art would understand to choose an optimum size of the tissue harvesting related to the wound closing device. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Belson et al. ‘070 teaches wherein the actuator strip defines an opening, the cutter coupled to the actuator strip at or near an edge of the opening (Fig. 5 shows that scalpel or other surgical cutting device CD moves down the opening between the actuator strip 36, moving past the actuator strip.).
Regarding claim 14, Belson et al. ‘070 in view of Belson et al. ‘365 teaches all of the elements of the current invention as mentioned above except for wherein the cutter includes (i) a middle floor positioned at an angle relative to the base that is sufficient to cut the tissue from the donor site, (ii) a right wall attached to and extending upwardly from the middle floor, and (iii) a left wall attached to and extending upwardly from the middle floor, each of the middle floor, the left wall, and the right wall including a blade edge structured and arranged to cut the tissue when the actuator is pulled.
Belson et al. ‘365 teaches a scalpel blade 144 (Fig. 2 and [0103]) with a middle floor, right wall, and left wall, each with a blade edge (see annotated Fig. 2).

    PNG
    media_image3.png
    559
    749
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutter of Belson et al. ‘070 in view of Belson et al. ‘365 to include a middle floor, right wall, and left wall as Belson et al. ‘365 teaches that this will aid in making a skin incision ([0103]).
Regarding claim 15, Belson et al. ‘070 teaches wherein (a) the panel includes an adhesive for securing the device to the donor site ([0089]), and (b) when the panel is adhered to the donor site and the actuator strip is pulled, the first and second actuator guides slide along the first and second panel guides, respectively ([0096]), such that (i) the cutter cuts the strip of tissue from the donor site creating the open wound (Fig. 5 and [0091]), and (ii) the panel pulls together proximal tissue on opposite sides of the open wound to at least partially close the open wound (Fig. 7 and [0093]).
Regarding claim 16, Belson et al. ‘070 in view of Belson et al. ‘365 teaches all of the elements of the current invention as mentioned above except for wherein the cutter is removably coupled to the actuator strip.
Belson et al. ‘365 teaches that a scalpel blade 144 can be accepted onto a guide slot 140 along a parting line 124 (Fig. 2 and [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the scalpel blade of Belson et al. ‘365 for the cutter of Belson et al. ‘070 in view of Belson et al. ‘365 as it would be simple substitution for one known element for another to obtain predictable results, as both the scalpel blade of Belson et al. ‘365 and the cutter of Belson et al. ‘070 in view of Belson et al. ‘365 are used to make a skin incision. 
Regarding claim 23, Belson et al. ‘070, as modified by Belson et al. ‘365 teaches a tissue harvesting and wound closing actuator strip comprising the recited elements.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belson et al. ‘070 in view of Belson et al. ‘365 further in view of Yoon ‘047 (US Patent No. 5,047,047).
Regarding claim 7, Belson et al. ‘070 in view of Belson et al. ‘365 teaches all of the elements of the current invention as mentioned above except for (i) an anti-microbial bandage and an antiseptic and anesthetic gel pack positioned in the third and first sections of the actuator strips, respectively, such that when the panel is secured to the donor site and the actuator strip is pulled, antiseptic and anesthetic are applied to the donor site from the gel pack and the bandage is placed over the at least partially closed wound.
Yoon ‘047 teaches a pad 30, such as a bandage or gauze, is disposed at an interconnecting joint 16, which is in the center of wound closing device 10, and adjacent portions of arms 12, 14 can be impregnated or coated with a suitable medicament such as an antiseptic, an anaesthetic, a pain-killing agent or specifc anti-keloid agent (Fig. 5 and Column 7 Lines 3-11). When the pad 30 is placed onto the skin of the patient, the antiseptic and anesthetic are applied to the donor site.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue harvesting and wound closing device of Belson et al. ‘070 in view of Belson et al. ‘365 to include an anti-microbial bandage and an antiseptic and anesthetic gel pack and Yoon ‘047 teaches that this will aid in healing of the wound, preventing infections, or lessening the pain (Column 6 Lines 66-68).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Belson et al. ‘070 in view of Belson et al. ‘365 further in view of Yoon ‘047.
Regarding claim 24, Belson et al. ‘070, as modified by Belson et al. ‘365 and Yoon ’047, teaches a tissue harvesting device comprising the recited elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Esarey ‘451 (US Pub No. 2016/0106451) teaches a dermatome comprising a blade housing assembly being pulled across a skin surface while maintaining an acute angle between 30 and 45 degrees between the cutting plane and a skin surface which requires at least 30% less force than pushing a standard oscillating flat-plane dermatome across a skin surface (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791